Citation Nr: 0017299	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant was a civilian employee on Wake Island during 
World War II and is entitled to VA benefits pursuant to 
Public Law 95-202, Section 401 and Executive Order 9397.  His 
period of service as shown on his DD 214 was from December 
1941 to October 1945.  He was a prisoner of war (POW) of the 
Japanese government for the same period.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision by the RO in Honolulu, Hawaii. 

The record shows that the appellant has already been granted 
presumptive service connection for irritable bowel syndrome 
and peripheral neuropathy of the feet based on his history of 
beriberi while a POW and medical opinions associating these 
conditions with beriberi.  


FINDINGS OF FACT

1.  The appellant was a POW of the Japanese government for 
almost 4 years during World War II and experienced localized 
edema during his captivity.  

2.  The appellant now has ischemic heart disease, diagnosed 
as coronary artery disease and arteriosclerotic heart 
disease.  


CONCLUSION OF LAW

Ischemic heart disease was incurred in service on a 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(c), a 
former prisoner of war who was interned or detained for at 
least 30 days, such as the appellant, is entitled to service 
connection for beriberi, beriberi heart disease, or ischemic 
heart disease, if manifest to a degree of 10 percent or more 
at any time after discharge when there was localized edema 
during captivity.  

Veterans Benefits Administration (VBA) Circular 21-97-1 (June 
17, 1997) addresses the application of 38 C.F.R. § 3.309 (c) 
to ischemic heart disease.  It is noted that the regulation 
only requires (1) a history of localized edema of the feet, 
ankles or legs during captivity and (2) the later development 
of ischemic heart disease.  It also notes that ischemic heart 
disease is a condition resulting from deficiency of blood 
supply to the heart muscle and that it is most often due to 
arteriosclerosis of the coronary arteries and when due to 
arteriosclerosis, it may also be called coronary artery 
disease, coronary heart disease or arteriosclerotic heart 
disease.  

Background

There are no medical records dating from the appellant's 
period of World War II service.  Post-service records prior 
to 1981 reference treatment only for pulmonary tuberculosis 
and dental conditions.  (Thus, there is no evidentiary basis 
for an award of service connection for cardiovascular disease 
on a direct or one-year presumptive basis.)

On VA examination in 1981, the appellant gave a history of 
having beriberi while in captivity.  On POW history, dated in 
May 1984, the appellant again reported a history of beriberi.  
He also responded in the affirmative to the question of 
whether he had swelling in the legs and feet while in 
captivity.  On POW protocol examination that same month, the 
examiner noted that the appellant reported having edema of 
the feet while a POW.  The examiner noted the presence of 
hypertensive cardiovascular disease of 10 years duration.  

The subsequent record shows that the appellant has 
consistently reported suffering from localized edema while a 
POW.  More recent VA medical records including extensive 
private medical records from 1996 show the presence of 
coronary artery disease and arteriosclerotic heart disease.  

Analysis

As a former POW, the appellant's claim under 38 C.F.R. 
§ 3.309(c) is well grounded.  A review of the evidentiary 
record shows that there is credible evidence that the 
appellant suffered from beriberi and localized edema while a 
POW.  He provided said histories in 1981 and 1984, long 
before he filed his current claim seeking service connection 
for ischemic heart disease and long before such benefit was 
available under the law.  The Board accepts the appellant's 
history and current statements as sufficient proof that he 
had localized edema during his hardships as a POW.  The Board 
realizes that there is no contemporaneous record of the 
appellant's edema, but under 38 U.S.C.A. § 1154 (b), the 
appellant's statements are consistent with the circumstances, 
conditions, or hardships that he must have experienced during 
his almost 4 years of captivity as a POW of the Japanese 
government.  In the Board's opinion, the appellant's 
consistent statements concerning the presence of localized 
edema during his captivity are credible.  Therefore, the 
Board finds that the evidence establishes that the appellant 
experienced localized edema during his period of captivity.  

The next question under 38 C.F.R. § 3.309(c) is whether or 
not the appellant has ischemic heart disease.  While the 
appellant has had a long history of problems with 
hypertension and hypertensive cardiovascular disease, more 
recent evidence shows that he also has coronary artery 
disease and arteriosclerotic heart disease.  As noted above, 
coronary artery disease and arteriosclerotic heart disease 
are synonymous with ischemic heart disease.  In other words, 
for VA purposes, there is current medical evidence showing 
that the appellant has a diagnosis of ischemic heart disease.  

The RO denied the appellant's claim primarily on the strength 
of a negative opinion furnished by a fee basis physician in 
August 1997.  However, the record clearly shows that the 
physician was not aware that for VA purposes arteriosclerotic 
heart disease and coronary artery disease are considered to 
be ischemic heart disease.  See VBA Circular 21-97-1.  The 
physician's opinion that there is no relationship between the 
appellant's ischemic heart disease, diagnosed as 
arteriosclerotic heart disease and coronary artery disease, 
and his localized edema as a POW is in opposition to the 
relationship established by legal presumption.  Where, as in 
this case, there was localized edema during captivity and 
ischemic heart disease is subsequently identified, 
presumptive service connection for ischemic heart disease is 
warranted.  

Here, the fee-basis physician was unaware of the VA 
definition of ischemic heart disease and thus his negative 
opinion as to the relationship was based on a faulty premise.  
Therefore, his opinion is flawed and is insufficient to rebut 
the other evidence of record showing that the presumptive 
provisions of 38 C.F.R. § 3.309(c) have been met.  

Given the fulfillment of the two primary criteria (the 
presence of in-service edema and a post-service diagnosis of 
ischemic heart disease) in this case, the facts are 
sufficient to support a grant of service connection for 
ischemic heart disease as being the result of the appellant's 
POW experience under the presumptive provisions of 38 C.F.R. 
§ 3.309(c).  





ORDER

Service connection for ischemic heart disease is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

